Citation Nr: 0631438	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  95-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
reflex sympathetic dystrophy (RSD) of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1979 to 
December 1992.

This appeal to the Board of Veterans'  Appeals (Board) arises 
from an August 1994 rating decision in which the RO granted 
service connection for RSD of the right lower extremity and 
assigned a 10 percent disability rating effective from 
December 25, 1992.  The veteran filed a notice of 
disagreement (NOD) as to the initial 10 percent rating in 
November 1994.  The RO issued a statement of the case (SOC) 
in March 1995, and the veteran filed a substantive appeal 
later that same month. As the appeal involves a request for a 
higher rating for RSD of the right lower extremity following 
the initial grant of service connection, the Board has 
characterized the appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In July 1995, the veteran testified at a hearing before RO 
personnel; a transcript of the hearing is of record.

In August 1998 and again in December 2000 the Board remanded 
this matter to the RO. The RO subsequently continued the 
denial of the claim, as reflected in April 2000 and October 
2002 SSOCs, respectively.

In April 2003, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  The veteran and 
her representative were notified of that development by a 
June 2003 letter. However, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO was later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
October 2003, the Board remanded this matter to the RO for 
completion of the actions requested on remand, and 
consideration of the claim in light of the additional 
evidence.  As reflected in the February 2006 SSOC, the RO 
continued the denial of an initial rating in excess of 10 
percent for RSD of the right lower extremity, and returned 
the matter to the Board for further appellate consideration.

In April 2006, the veteran's representative, submitted 
additional argument from the veteran to the RO.  The 
additional argument (which reiterates points the veteran has 
previously made) was forwarded to the Board and received in 
May 2006.

As a final preliminary matter, the Board notes that in the 
veteran's additional argument received by the Board in May 
2006, it appears that she raises the issue of entitlement to 
service connection for a back condition secondary to service-
connected RSD of the right lower extremity.  As that issue 
has not been adjudicated by the RO, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the December 25, 1992 effective date of the grant 
of service connection, manifestations of the veteran's RSD of 
the right lower extremity have consisted primarily of 
complaints of pain, swelling, burning, and skin discoloration 
of the right lower extremity, with no objective findings 
attributable to RSD of the veteran's right lower extremity. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for RSD of the right lower extremity have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7119 (1997- 2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim herein decided 
has been accomplished.

In numerous post-rating letters, the RO notified the 
appellant and her representative of the need for evidence 
showing that her disability had increased in severity.  These 
letters explained that this evidence may be statements from a 
doctor containing physical and clinical findings, the results 
of any laboratory tests or x-rays, and the dates of 
examinations and tests.  In a January 2001 notice letter, the 
veteran was requested to identify hospitals, clinics, or 
doctors not already of record who treated her for RSD of the 
right lower extremity and to complete VA forms authorizing 
the release of her medical records from those providers.  In 
an April 2004 letter the veteran was notified that the VA 
would make reasonable efforts to help her get evidence to 
support her claim and that if it were necessary, a medical 
examination would be provided.  After the letters, the 
appellant and her representative were afforded opportunities 
to respond.  Most recently, in April 2006, the veteran 
responded with additional statements as to the severity of 
her RSD of the right lower extremity.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support her claim, and she 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO letters sent to the appellant in 
January 2001, June 2003, and April 2004 satisfy the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal 
case.  With respect to the fourth requirement, the Board 
notes that the veteran has not explicitly been advised to 
provide any evidence in her possession that pertains to her 
claim.  However, the claims file reflects that the veteran 
has submitted several statements and pertinent service 
medical records that she had in her possession.  Given that 
fact, and the RO's instructions to her (as noted above), the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in her possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2006).

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
In this case, such makes sense, inasmuch as the August 1994 
rating decision on appeal was issued prior to enactment of 
the VCAA.  Moreover, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005),rev'd on other grounds,  
444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the veteran has been notified of what is needed to 
substantiate her claim, and afforded numerous opportunities 
to present information and/or evidence in support of the 
claim.  As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the most recent, post remand RO 
notice letter in August 2005, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated the veteran's 
claim on the basis of all the evidence of record in February 
2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code. In this case, the 
Board notes that this was accomplished in the SOC, SSOCs and 
rating action, and that this suffices for Dingess/Hartman.  
The Court also held that VA notice must include information 
regarding the effective date(s) that may be assigned. While 
in this case, such notice has not explicitly been provided, 
where, as here, the Board is considering the severity of the 
veteran's RSD since the effective date of the grant of 
service connection, pursuant to Fenderson, and since no 
rating is being granted, the RO's omission in this regard is, 
effectively, harmless.  Id.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished. The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Prior to the initial adjudication granting service 
connection, the RO afforded the veteran a VA examination in 
April 1994 and obtained the veteran's service medical 
records. Subsequently, the veteran was afforded additional VA 
examinations in March 1999 (peripheral nerves examination); 
in October 2001 (fee-based neurological examination); and in 
August 2005 (neurological examination); a copy of each 
examination report is of record.  As noted above, the veteran 
testified during a RO hearing in July 1995, and a transcript 
of the hearing is of record.  Also, the veteran and her 
representative have been given the opportunity to submit 
evidence to support his claim, which they have done.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that needs to be obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.
II.  Background

Service medical records reflect that in March 1992 the 
veteran bumped her right foot on a door and she complained of 
significant pain and swelling.  She was initially assessed 
with right ankle sprain.  A bone scan in May 1992 suggested a 
tiny cortical break in the medial malleolus or it could be a 
bone bruise, as this could produce a similar picture.  In 
July 1992, she was diagnosed with RSD, right lower extremity.   
The veteran continued to complain of pain and swelling and 
was hospitalized for a few days from September to October 
1992 with a diagnosis of RSD, right lower extremity.  

On April 1994 VA examination, the veteran complained of pain 
in her right foot up her right leg to her back.  She stated 
that her leg can swell by the end of the day and can give way 
because of pain.  The examiner reported that the veteran had 
tenderness to palpation of the right leg below the knee 
including all the toes.   There was no edema.  Right foot had 
good dorsal reflexes, negative for post tibia reflexes.  
There was pain with flexion of the right hip.  X-rays 
revealed a normal study.  The examiner noted questionable 
RSD, right leg. 

In an August 1994 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for RSD, 
right lower extremity pursuant to Diagnostic Codes 7199-7119, 
effective December 25, 1992.  

A September 1995 VA outpatient record reflects that the 
veteran complained of pain in her right foot since an injury 
in 1992 that was getting worse.  She stated that her right 
foot swelled and the pain also radiated up her leg to her 
hip.  She was currently on no medications.  On examination, 
there was no edema, peripheral dorsalis pedis pulses were 
good, neurologically she had pain on palpation over right 
buttock and lower paraspinal muscles and pain in popliteal on 
straight leg raising.  Deep tendon reflexes 2+ throughout.  
The assessment was RSD.  

During a July 1995 hearing before RO personnel, the veteran 
testified that she took medication because her foot swelled 
constantly.  She stated that she had to wear flat shoes or a 
slipper or no shoes at all.  The veteran asserted that the 
pain radiates from her right foot across her toes, the 
outside of her right ankle, up the calf muscle, all the way 
up the whole right leg into the lower back.  She described 
the pain as excruciating, stabbing, and stinging.  She 
testified that she could not run, walk normally, or dance.  
She was employed as a certified nursing assistant in a 
nursing home and had to constantly be on her feet, but she 
contended it was beginning to make her ankle and right knee 
weak so she only worked for two months.  She stated that she 
was to start working for the Postal Service in a sedentary 
position.  The veteran testified that when she went to sleep, 
she had to keep her right leg outside the covers and elevated 
on a pillow.  

A June 1998 private medical record from Healthsouth reflects 
that the veteran was in a wheelchair with complaints of pain.  
She was admitted as an inpatient to the pain management 
program with a diagnosis of RSD.  

The veteran was seen for a VA examination in March 1999.  She 
reported sustaining an injury to her right foot in service in 
1992 when she struck the lateral side of her right foot 
against the sharp edge of a door.  She developed right foot 
and ankle pain that was ultimately diagnosed as RSD.  The 
veteran complained of  constant pain in the right lower 
extremity which is increased with walking, and that none of 
the therapies or medications have alleviated her symptoms.  
She denied weakness in the right foot but reported swelling 
with activity and when sitting.  On examination, the veteran 
was noted to be in no apparent distress although she arrived 
in a wheelchair for the examination.  Deep tendon reflexes 
were 2+ in the lower extremities and toes were downgoing.  
Motor examination revealed strength to be 5/5 throughout with 
no weakness  noted.  Tone and bulk were normal and 
symmetrical.  There was no atrophy or fasciculation and 
sensory examination was  intact to vibration and position 
sense.  Examination to light touch was normal; examination to 
pinprick was variable and  different from trial to trial in a 
non-anatomic style of distribution.  The veteran was observed 
to have a casual gait  and walked well on her heels and toes.  
Tandem gait was normal and Romberg sign was negative.  
Coordination and cerebellar testing revealed normal finger-
nose-finger  testing, normal toe-finer testing, normal 
finger-tap, normal rapid alternating movements, and normal 
foot tapping.  There was no nystagmus or ataxia.  Gross 
examination of the veteran's feet showed no edema of the feet 
or ankles and no  evidence of trophic changes.  There were no 
stasis dermatitis or stasis pigmentations and no ulceration 
present.  The assessment was normal neurologic examination 
without evidence of neurological deficit to objective 
examination.  The VA examiner commented that the veteran's 
complaints were primarily subjective and centered in the 
sphere of pain in the legs.  She was noted to have some pain 
to palpation on the right foot and ankle, but neurological 
examination of the right lower extremity was reported to be 
normal.  With respect to the diagnosis of RSD, the examiner 
indicated that the veteran may have RSD, but her examination 
on that date was normal.

A May 1999 addendum to the report of examination, the VA 
examiner indicated that the veteran had reported attacks of 
burning in the right foot with increased temperature and 
redness, as well as at regular temperatures.  She described 
the attacks of burning as occurring when she walks and 
indicated that the attacks respond somewhat to the medication 
she takes, but mostly to rest.  The pain and aching in the 
right lower extremity is not relieved by elevation or 
compression hosiery. 

On VA (QTC) neurological examination in October 2001, the 
veteran complained of constant pain and aching in the right 
toes and dorsum of the right foot, less in the right ankle.  
On motor examination she had intact strength in her right 
lower extremity.  Despite a recent fracture to her left 
ankle, she walked without support.  Sensory examination 
revealed some decrease to touch and pin in her right foot up 
to the ankle, more laterally and dorsally.  Cerebellar 
examination revealed intact coordinations.  Deep tendon 
reflexes were +2 in both biceps, triceps, brachioradialis, 
knees, and ankles. There were no atrophic changes of the 
right lower extremity.  There was no edema, stasis 
dermatitis, or stasis pigmentation from RSD in the veteran's 
right lower extremity.  The examiner noted that the veteran 
stated that from time to time her right foot was swollen, but 
not during this examination.  There was no ulceration 
whatsoever in her right toes or foot from her RSD.  There 
were no diminished pulses in her right foot.  Dorsalis pedis 
were strong in palpation and were intact.   The examiner 
noted that the veteran stated that she had attacks of burning 
pain in her right foot with increased skin temperature and 
redness that lasts from 15 to 20 minutes.  She did not know 
the frequency of the attacks, but she stated they did not 
respond well to treatment and that when she has these attacks 
she is unable to walk or stand on her feet or work.  The 
veteran reported that there was less pain with rest, instead 
there was more aching and fatigue and shooting sensation into 
her right leg with prolonged standing or walking.  The 
veteran stated that was relieved by elevation.  She also 
stated that she was unable to tolerate any hosiery.  The 
examiner stated that at the present time he was unable to see 
any objective change in the veteran's right foot to be able 
to give an assessment or even presence of RSD.   The examiner 
furthered that the veteran's symptoms were purely on a 
subjective basis and that he did not see any objective 
findings to diagnose RSD.  

In an April 2002 addendum by the examiner, the doctor noted 
that a bone scan revealed no evidence of acute fracture, 
infection or RSD.  The diagnosis was that based on the 
results of the bone scan and the doctor's examination, there 
are no objective findings to support a diagnosis of RSD of 
the right lower extremity during this evaluation.  

On VA neurological examination in August 2005, the veteran 
complained of swelling in her right foot, as well as 
bilateral foot pain, burning, discoloration, and numbness and 
increased cold sensation.  On motor examination, the 
veteran's strength, muscle tone, and muscle bulk were normal.  
All cranial nerves were intact.  On sensory examination, 
light touch was not normal-decreased sensation bilaterally 
was noted and pin prick was not normal-decreased pinprick in 
lower extremities was noted.  Vibratory and position senses 
were normal.  The report also reflects that the veteran had 
normal reflexes, normal cerebellar examination, no evidence 
of choreas, and no carotid bruits.  The veteran underwent an 
EMG consultation.  It was noted that the veteran had been 
diagnosed with RSD and had previously had several nerve 
blocks.  On physical examination, the veteran was in no acute 
distress, walked with a normal gait and with no assistive 
devices.  Examination of the lower extremities revealed no 
muscle atrophy.  She had 2+ deep tendon reflexes in the knees 
and 2+ in the ankles.  The veteran reported decreased 
sensation to temperature and vibration in both legs distally.  
The electrodiagnostic study was normal.  The physician 
concluded that there was no evidence of motor or 
sensorineuropathy in the lower extremities.   The examiner 
furthered that it was not as least as likely as not that the 
veteran's current symptoms were a result of her RSD.  The 
examiner diagnosed RSD of the right foot and indicated that 
this disability had no effect on the veteran's daily 
activities.  

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran's service-connected disability, RSD of the right 
lower extremity, is not individually listed on the rating 
schedule. Where a particular disability for which the veteran 
has been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27

In this case, the RO rated the veteran's RSD of the right 
lower extremity by, analogy as a cardiovascular disease, to 
erythromelalgia, under 38 C.F.R. § 4.104, Diagnostic Code 
7119.  See 38 C.F.R. § 4.20.  In the March 1995 SOC, the RO 
noted that RSD is evaluated analogous to erythromelalgia as 
it is a disease affecting chiefly the extremities of the 
body, the feet more often than the hands, and marked by 
paroxysmal, bilateral vasodilation, particularly of the 
extremities, with burning pain and increased skin temperature 
and redness.  (Dorland's Illustrated Medical Dictionary, 25th 
edition).  

During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(1997).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim on appeal only under the former 
criteria for any period prior to the effective date of the 
revised criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 and 7-2003.

In this case, the RO has considered the claim under the 
former and revised applicable criteria, and has given the 
veteran notice of the revised criteria (see October 2002 
SSOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable criteria.
 
Under the former rating criteria in effect prior to January 
12, 1998, DC 7119 provides that a 10 percent rating is 
assigned for mild erythromelalgia.  Moderate erythromelalgia 
is rated as 20 percent disabling, and a maximum rating of 40 
percent is assigned for severe erythromelalgia.  See 38 
C.F.R. § 4.104, Diagnostic Code 7119 (as in effect prior to 
January 12, 1998).  The terms "mild," "moderate" and "severe" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.

Under the revised rating criteria that became effective 
January 12, 1998, DC 7119 provides for a 10 percent rating 
for erythromelalgia with characteristic attacks that occur 
less than daily but at least three times a week and that 
respond to treatment.  A 30 percent rating is appropriate for 
characteristic attacks that occur daily or more often but 
that respond to treatment.  A 60 percent rating is warranted 
for characteristic attacks that occur more than once a day, 
last an average of more than two hours each, and respond 
poorly to treatment, but that do not restrict most routine 
daily activities.  A 100 percent rating is warranted for 
characteristic attacks that occur more than once a day, last 
an average of more than two hours each, respond poorly to 
treatment, and that restrict most routine daily activities.  

A note following this diagnostic code indicates for purpose 
of this section, a characteristic attack of erythromelalgia 
consists of burning pain in the hands, feet, or both, usually 
bilateral and symmetrical, with increased skin temperature 
and redness, occurring at warm ambient temperatures.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7119 (as in effect from January 12, 1998).

After a careful review of the pertinent evidence of record in 
light of the former and revised applicable criteria, the 
Board finds that the evidence does not support assignment of 
an initial rating for RSD of the right lower extremity in 
excess of 10 percent at any stage since the December 25, 1992 
effective date of the grant of service connection for that 
condition.

While the Board acknowledges the veteran's assertions 
regarding pain, swelling, discoloration, numbness, and 
burning in the right lower extremities, these assertions are 
not supported by objective medical evidence.   In regard to 
the objective evidence, examinations have revealed some 
tenderness to palpation and some pain on palpation of the 
right foot and ankle.  However, there has been no objective 
evidence of atrophic changes, edema, stasis dermatitis, 
ulceration, diminished pulses, attacks of burning pain due to 
RSD, or clear evidence that the veteran even has symptoms 
attributable to RSD.  Hence, the objective evidence indicates 
that since the date of the grant of service connection, the 
veteran's RSD of the right lower extremity has not resulted 
in at least moderate overall disability to warrant a 20 
percent disability rating under the former criteria of 
Diagnostic Code 7119 or characteristic attacks that occur 
daily or more often but that respond to treatment to warrant 
a 30 percent rating under the revised criteria of Diagnostic 
Code 7119.  

As the criteria for the next higher rating under the former 
and revised criteria, respectively, have not been met, it 
logically follows that the criteria for the assignment of any 
higher rating under that diagnostic code likewise have not 
been met.  The Board also finds that there is no basis for 
more than the assigned 10 percent evaluation based on 
evaluation of the veteran's disability by analogy under 
diagnostic codes 7120 or 7121.  In this respect, the 
veteran's RSD of the right lower extremity did not result in 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7120, 7121 (1997-2005).   
Furthermore, as neurological testing has always resulted in 
normal objective findings, no higher rating under alternative 
neurological diagnostic codes, such as Diagnostic Codes 8521-
8525, is not warranted.  See October 2002 SSOC.  Hence, these 
codes likewise provide no basis for assignment of any higher 
rating.

The Board points out that in the March 2003 post-remand 
brief, the veteran's representative contended the veteran 
experiences significant functional loss of the right lower 
extremity, and that this factor should be considered in 
rating the veteran's disability, under the provisions of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) (providing that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria). However, the 
Board emphasizes that the code under which the veteran's 
disability is currently rated, Diagnostic Code 7119, does not 
pertain to the evaluation of any musculoskeletal disability, 
nor is the rating under that diagnostic code based on 
limitation of motion.  As the Court noted in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the provisions on 38 C.F.R. §§ 
4.40 and 4.45 are to be considered in conjunction with the 
codes that are predicated on limitation of motion). Moreover, 
as indicated above, Diagnostic Code 7119 is the appropriate 
diagnostic code for evaluating the veteran's disability; 
hence, consideration of any diagnostic code pertaining to 
musculoskeletal disabilities that involve limitation of 
motion affecting the leg, knee, or hip (and that would, thus, 
also entail consideration of the extent of functional loss 
due to pain and other factors set forth in sections 4.40 and 
4.45) does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting rating, by analogy, when there is no specific 
diagnostic code to evaluate a disability).  Thus, 
consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 8 
Vet. App. at 204-7, is not warranted in this case.

Additionally, the Board finds that the record presents no 
basis for any finding that, at any time since the effective 
date of the grant of service connection, the veteran's RSD of 
the right lower extremity so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (discussed and 
cited to in the October 2002 SSOC.  In this appeal, there 
simply is no showing that the schedular criteria are 
inadequate for evaluating the veteran's disability under any 
period in question.  The Board notes that the evidence does 
not reflect that the veteran's disability results in marked 
interference with employment (i.e., beyond that contemplated 
in each assigned rating).  There also is no evidence that any 
disability under consideration has resulted in frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and the 
claim for an initial rating in excess of 10 percent for RSD 
of the right lower extremity must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of- the-doubt doctrine. However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).





ORDER

An initial rating in excess of 10 percent for RSD of the 
right lower extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


